                                                 Case 5:20-cv-03899-NC Document 7 Filed 06/19/20 Page 1 of 3




                                     1    MICHAEL D. BRUNO (SBN: 166805)
                                          JANA BURESOVA (SBN: 296543)
                                     2    mbruno@grsm.com
                                          jburesova@grsm.com
                                     3    GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                     4    San Francisco, CA 94111
                                          Telephone: (415) 875-3126
                                     5    Facsimile: (415) 986-8054
                                     6    Attorneys for Defendants
                                          MINIMALLY INVASIVE SURGICAL
                                     7    SOLUTIONS MEDICAL CORPORATION;
                                          ARASH M. PADIDAR; REZA MALEK
                                     8

                                     9                                      UNITED STATES DISTRICT COURT
                                     10                                NORTHERN DISTRICT OF CALIFORNIA
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12    ELIZABETH FERNANDEZ                                   )   CASE NO. 5:20-cv-03899
                                                                                                 )
    275 Battery Street, Suite 2000




                                     13
      San Francisco, CA 94111




                                                                            Plaintiff,           )   JOINT STIPULATION TO EXTEND
                                                                                                 )   DEFENDANTS’ DEADLINE TO FILE
                                     14            vs.                                               RESPONSE TO COMPLAINT
                                                                                                 )
                                     15                                                          )
                                           MINIMALLY INVASIVE SURGICAL SOLUTIONS
                                                                                                 )
                                           MEDICAL CORPORATION; ARASH M. PADIDAR;
                                     16                                                          )
                                           REZA MALEK; DOES 1-10
                                                                                                 )
                                     17                                     Defendants.          )
                                                                                                 )
                                     18
                                     19          The parties hereto, Plaintiff ELIZABETH FERNANDEZ (“Plaintiff”) and Defendants
                                          MINIMALLY INVASIVE SURGICAL SOLUTIONS MEDICAL CORPORATION; ARASH M.
                                     20
                                          PADIDAR; AND REZA MALEK (collectively “Defendants”), by and through their respective
                                     21
                                          counsel of record, hereby stipulate as follows:
                                     22
                                                 WHEREAS, Local Rule 6-1 (a) of the United States District Court for the Northern District
                                     23
                                          of California provides that the Parties may stipulate in writing, without a Court order, to extend the
                                     24
                                          time within which to answer or otherwise respond to the complaint, or to enlarge or shorten the time
                                     25
                                          in matters not required to be filed or lodged with the Court, provided the change will not alter the
                                     26
                                          date of any event or any deadline already fixed by Court order. Such stipulations shall be promptly
                                     27
                                          filed pursuant to Civil L.R. 5;
                                     28

                                                                                                 1

                                                                                         JOINT STIIPULATION
                                                 Case 5:20-cv-03899-NC Document 7 Filed 06/19/20 Page 2 of 3




                                     1           IT IS HEREBY STIPULATED by and between Plaintiff and Defendants, through their

                                     2    respective counsel, that Defendants shall file and serve its answer to Plaintiff’s Complaint on or

                                     3    before July 10, 2020.

                                     4           IT IS SO STIPULATED.
                                     5

                                     6     Dated: June 19, 2020                              GORDON REES SCULLY MANSUKHANI,
                                                                                             LLP
                                     7

                                     8
                                                                                                   By:   /s/ Michael D. Bruno
                                     9                                                                   Michael D. Bruno
                                                                                                         Jana Buresova
                                     10                                                                  Attorneys for Defendants
                                     11
                                           Dated: June 19, 2020                              ROBERT DAVID BAKER, INC.
Gordon Rees Scully Mansukhani, LLP




                                     12
    275 Battery Street, Suite 2000




                                     13
      San Francisco, CA 94111




                                     14                                                            By:   /s/ Robert David Baker
                                                                                                         Robert David Baker
                                     15                                                                  Attorneys for Plaintiff

                                     16

                                     17

                                     18
                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                             2

                                                                                  JOINT STIIPULATION
                                            Case 5:20-cv-03899-NC Document 7 Filed 06/19/20 Page 3 of 3




                                      1                                    PROOF OF SERVICE
                                                       Elizabeth Fernandez v. Minimally Invasive Surgical Solutions, et al.
                                      2
                                                                USDC, Northern District Case No. 5:20-cv-03899
                                      3
                                                  I am a resident of the State of California, over the age of eighteen years, and not a party
                                      4   to the within action. My business address is: Gordon Rees Scully Mansukhani, LLP
                                          1111 Broadway, Suite 1700, Oakland, CA 94607. On the date set forth below, I served the
                                      5   within documents:

                                      6   JOINT STIPULATION TO EXTEND TIME TO ANSWER PLAINTIFF ELIZABETH
                                            FERNANDEZ’S COMPLAINT IN THE U.S. DISTRICT COURT, NORTHERN
                                      7               DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
                                      8
                                                 Via Court Approved Efiling & Eservice Vendor: by transmitting via electronic
                                                  service the document(s) listed above to the parties and/or email address(es) set forth
                                      9
                                                  below.
                                     10
                                             Attorneys for Plaintiff:
                                     11
                                             Robert David Baker, Esq.
Gordon Rees Scully Mansukhani, LLP




                                     12
                                             ROBERT DAVID BAKER, INC.
                                             80 South White Road
     1111 Broadway, Suite 1700




                                     13
                                             San Jose, California 95127
        Oakland, CA 94607




                                     14      Tel: 408-251-3400
                                             Fax: 408-251-3401
                                     15      Email: rbaker@rdblaw.net
                                     16
                                                 I am readily familiar with the firm’s practice of collection and processing
                                     17   correspondence for mailing. Under that practice it would be deposited with the U.S. Postal
                                          Service on that same day with postage thereon fully prepaid in the ordinary course of business.
                                     18   I am aware that on motion of the party served, service is presumed invalid if postal
                                          cancellation date or postage meter date is more than one day after the date of deposit for
                                     19   mailing in affidavit.

                                     20          I declare under penalty of perjury under the laws of the State of California that the
                                          above is true and correct. Executed on June 19, 2020 at Oakland California.
                                     21

                                     22
                                                                                                           Nadine E. Williams
                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                          -3-
                                                                                 PROOF OF SERVICE
